DETAILED ACTION
Claims 1-15 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant's claim for foreign priority based on an application 4200/CHE/2014 filed in India on 8/28/2014 is acknowledged and satisfied in full barring any issues under §112(A) noted herein.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 4200/CHE/2014 filed in India on 8/28/2014 and non-provisional application 14/835,009 filed 8/25/2015 is acknowledged, however written description support for “combining the automatically generated knowledge map with the plurality of knowledge maps created by the users and with the plurality of knowledge maps created by the experts on the subject matter to create a gold standard map for a topic on the subject matter by using the visual learning interface and the data presentation module using an algorithm”; “combining the inter-document semantic weight and the intra document semantic weight to create an aggregate semantic weight of the key-phrase or word in the document”; “automatically generating a knowledge map with a Knowledge Engine loaded on the computing device through an algorithm”, among others in claims 1 and 8  is provided only in the currently filed application and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for the steps recited above) in order for the earlier priority date to be recognized for the claims noted above. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generating a knowledge map using the Knowledge Engine” in claims 1 and dependents thereof; and “generating … with an ontology/dataset processing module” and “the ontology dataset processing module configured to …” in claims 6 and 15, respectively and dependents thereof. This interpretation is based off of the language “module” as consistent with MPEP §2181(I)(A).
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the knowledge engine is described with respect to Figures 1, 2, 9-12 and pages 6, 15, 17, 18, 23, 24, 38, 47, 48-50 and 59, including the programmed computer hardware and software therein and containing the modules described in [0057]; the ontology/dataset processing module described in Figure 6G, 12, and pages 31, 36, 47, and 50-51 including the programmed computer hardware and software therein. 

Definitions
The following terms have been defined as per ¶ [0092] – [0099] of the Specification: a key-phrase, a node, a link, a linking phrase, a knowledge map, a resource, a document, and a document corpus. 
Claim Objections
Claims 1, 8, and dependents thereof, are objected to because of the following informalities:  
Claims 1 and 8 recite “and a video notes/nodes” which should read “a video note” for grammatical reasons. Other corrections are possible.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “assessing 
Examples in the specification are detailed in [0168] wherein a user may be assessed by filling out a template and comparing the semantic distance of their responses with template answers which is sufficiently described, however a description of the algorithm for assessing the user’s work in a non-template environment using the Statistical/Heuristic Analysis in [0167] and [0169] is not disclosed. For example, ¶ [0169] merely discloses the use of statistical analysis and fails to properly describe how such analysis is used to provide an assessment score. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the recitation of the stated limitation, confine the limitation to assessment via the template method where/if sufficiently described, or point to the particular paragraphs of the original disclosure which provide appropriate algorithmic written description support in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Arvindam (US Pub. 2018/0366013 A1).
In re Claim 1, Arvindam discloses: a computer implemented method comprising instructions stored on a non-transitory storage medium and run on a hardware processor in a computing device for creating, presenting, sharing, organizing and analyzing knowledge on a subject matter through a plurality of algorithms (at least wherein Arvindam discloses the claimed invention in [0027]-[0066], discloses the same invention executed via the system of Figure 1 and the computer blocks of Figure 6), the method comprises the steps of: 
collecting a plurality of resources or documents related to a particular topic from a user or content provider and extracting a key information related to the particular topic from the plurality of resources or documents through a Resource Injection and Preprocessing module loaded on the computing device, and wherein a raw text, a plurality of words tagged with position information and a plurality of images in the plurality of resources or documents are extracted along with a metadata about the plurality of words tagged with position information and a plurality of images in a resource or document are extracted along with a metadata about the plurality of resources or documents (at least at Figure 2 and [0126]-[0145], wherein a plurality of resource are ingested and processed, the words therein tagged with position information as well as images and meta data regarding these resources are extracted. More examples throughout); 
parsing a the resource or document to extract and tag all words in the resource or document through a parsing module loaded on the computing device using an algorithm, and wherein the extracted words are tagged with a position information and a formation information (at least at Figure 3 and [0146]-[0150], wherein words are extracted and tagged with position and formation information using an algorithm); 
clarifying and tagging the words extracted with the parsing module into parts of speech through a Part-of-Speech (POS) tagging module loaded on the computing device using an algorithm, based on a combination of a rule based on a combination of a rule based algorithm and a stochastic based algorithm (at least at Figure 5 and [0151], [0055], etc., wherein words are tagged with their parts of speech using a combination of rule and stochastic algorithms); 
automatically generating a knowledge map with a Knowledge engine loaded on the computing device through an algorithm (at least at Figure 6D, and [0156], [0030] wherein a knowledge map is created using the content. See also Figures 7 and 8 as described throughout); 
collecting a plurality of user generated knowledge maps created with the extracted words and images through a visual learning interface and data presentation module loaded on the computing device using an algorithm, and wherein the plurality of user generated knowledge maps are audio-visual knowledge maps, and wherein the plurality of user generated knowledge maps comprises a text, an image, a mathematical equation, a drawing, an audio and a video notes/nodes (at least at [0030], [0093], etc., wherein the system collects a plurality of maps generated by users on the topic using the interfaces in Figures 7-8, among others); 
receiving a plurality of knowledge maps created by experts on a subject matter with the visual learning interface and data presentation module using an algorithm (at least at [0030] and Figures 7-8, wherein experts create maps using the interface); 
52combining the automatically generated knowledge map with the plurality of user generated knowledge maps and with the plurality of knowledge maps created by the experts on the subject matter to create a gold standard map for a topic on the subject matter through the visual learning interface and data presentation module using an algorithm (at least at [0030], [0102], [0114], wherein the maps are combined to create a gold standard map); and 
assessing an understanding of the user in a subject matter by comparing a user generated knowledge map with the knowledge map created by a teacher or an expert or an automatically generated gold standard map with the visual learning interface and data presentation module using an algorithm (at least at [0115], [0152], [0155], [0166]-[0169], etc., wherein the student’s understanding is assessing by comparing their map with the gold standard map using the interface); 
wherein the step of collecting the plurality of resources or documents related to the particular topic from the user or content provider and extracting the relevant information comprises: 
acquiring the plurality of resources or documents and placing the acquired documents in a document corpora, and wherein the document corpora is categorized by a subject, a topic and a unit (at least at [0031], among others); 
performing a pre-processing operation on the collected resources or documents to determine a type or format of the collected resources or documents, and wherein the pre-processing operation includes a text processing operation, an audio processing operation and a video processing operation; 
and extracting a preset information related to the resource or document and wherein the preset information includes topic, file type, file size, author, owner, data created, and data modified (at least at [0031], among others); and 
wherein the step of parsing the resource or document to extract and tag all words in the resource or document using a parsing module comprises; 
extracting and tagging all words in the resource or document except commonly used words and wherein the commonly used words includes articles, prepositions, conjugation and interjections (at least at [0032], [0042], among others); 
tagging words with a position information, and wherein the position information includes a paragraph number, a line number, a column number and a row number for text, and wherein the position information includes an actual time offset in minutes or seconds for a video or audio (at least at [0032], [0042], among others); 
tagging words with a formatting information, and wherein the formatting information includes a font size, a font type, a font style, a section header and a numbered list (at least at [0032], [0042], among others); 
53assigning a document formatting weights for each word in the document based on the formatting information using a plurality of typographical analysis methods (at least at [0032], [0042], among others); 
calculating an intra-document semantic weight of the key-phrase or word in the document using a plurality of intra-document semantic analysis methods (at least at [0032], [0042], among others); 
calculating an inter-document semantic weight of the key-phrase or word based on a corpus acquired by analyzing a document corpus (at least at [0032], [0042], among others); 
combining the inter-document semantic weight and the intra-document semantic weight to create an aggregate semantic weight of the key-phrase or word in the document (at least at [0032], [0042], among others); 
updating the aggregate semantic weight of the key-phrase or word based on the document formatting weights determined by the typographical analysis (at least at [0032], [0042], among others); and 
collecting and saving the updated aggregate semantic weight for the words in the acquired or collected documents in a database (at least at [0032], [0042], among others).
In re Claim 2, Arvindam as applied to claim 1 discloses the claimed invention as shown above. Arvindam further discloses: wherein the step of classifying and tagging the words into the parts of speech using the Part-of-Speech (POS) tagging module comprises executing a plurality of training and analyzing algorithms to classify the words extracted by the parsing module with the parts of speech, and wherein the classification of the word is done based on a definition of the word and a context of the word in a phrase, a sentence, or a paragraph and wherein the words are tagged with Part of Speech (POS) tags and wherein the POS tags includes nouns, verbs and adverbs (at least at [0033], among others).
In re Claim 3, Arvindam as applied to claim 1 discloses the claimed invention as shown above. Arvindam further discloses: wherein the step of creating the plurality of knowledge maps with the extracted words and the images using the visual learning interface and data presentation module comprises: presenting the key-phrases, the words and the images extracted from the resource or document to the user in synchronization with a presentation of the resource; dragging and dropping the extracted key-phrases on to the knowledge map with a user device to create a node on the knowledge map; creating a plurality of nodes on the knowledge map by adding the image notes, normally adding the text nodes, the drawing nodes and the mathematical equation nodes onto the map; editing a text on the node based on a user requirement or need, wherein only the text is modified while a tagged data associated with the node is retained; connecting the plurality of nodes to each other using the linking phrases; and establishing a relation between the two nodes; 54wherein a key-phrase node is selected to retrieve the source/original document from which the key-phrase is extracted and to retrieve the extracted key-phrase position in the source/original document, and wherein the nodes are converted from speech to text and played back during a review mode, and wherein an audio node is created instead of an image/text node and played back when the node is selected, and wherein a video node is created so that an external video is played when the node is selected, and wherein the constructed knowledge map is edited using the editing tools to change the shapes, the colors and a link types, and wherein the constructed knowledge map is saved and retrieved at any time 
In re Claim 4, Arvindam as applied to claim 1 discloses the claimed invention as shown above. Arvindam further discloses: further comprises analyzing a plurality of conceptual connections in the knowledge map, and wherein the step of analyzing the plurality of conceptual connections in the knowledge map comprises: acquiring a map data of the user knowledge map, and wherein the map data comprises a plurality of concepts and a plurality of links between the plurality of concepts; generating a knowledge map automatically from a corpus of resources and the existing maps for a topic; allowing a teacher to create a knowledge map, wherein the teacher created knowledge map is used for an assessment of the user knowledge map, and wherein the teacher created knowledge map is used as a base map by the user for personalizing the knowledge map; estimating a semantic closeness of knowledge map created by the user to the teacher knowledge map created by the teacher and/or the knowledge map generated from a corpus by using a plurality of template-based methods and statistical methods; extracting and storing a plurality of areas in the knowledge map created by the plurality of users to identify a portion that is difficult to comprehend or requires additional background information to help comprehend the material; forwarding the extracted information to the teacher for use in the follow-up classes or to redesign, re-purpose, or re-present a study material to the class; guiding the user through a process of creating a knowledge map until the user completely grasps and constructs an accurate knowledge map of the topic; wherein the plurality of conceptual connections made by the user are analyzed to evaluate a conceptual understanding of a topic with respect to an expected semantic meaning of a connection, and wherein the conceptual connections enable a teacher to 55evaluate a user's learning process while the user is in a process of taking of taking notes and before conducting a formal assessment (at least at [0107], among others).
In re Claim 5, Arvindam as applied to claim 1 discloses the claimed invention as shown above. Arvindam further discloses: further comprises highlighting the key-phrases in the knowledge maps in conjugation with audio by the visual learning interface or data presentation module to anchor the concepts in a user memory to help recall and learning (at least at [0108], among others).
In re Claim 6, Arvindam as applied to claim 1 discloses the claimed invention as shown above. Arvindam further discloses: further comprises generating an ontology/dataset for a specified category with an ontology/dataset processing module and mapping a data on a newly received resource to the already created ontology/dataset (at least at [0109], among others).
In re Claim 7, Arvindam as applied to claim 1 discloses the claimed invention as shown above. Arvindam further discloses: further comprises providing a platform to create the interactive audio-visual knowledge maps for learning for children with special needs (at least at [0110], among others).
In re Claim 8, Arvindam discloses: a system loaded with a plurality of software modules that are run on a hardware processor for creating, presenting, sharing and analyzing knowledge on a subject matter through a plurality of algorithms (at least wherein Arvindam discloses the claimed invention in [0027]-[0066], discloses the same invention executed via the system of Figure 1 and the computer blocks of Figure 6), the system comprising: 
a Resource Ingestion and Preprocessing module loaded on a computing device and run on the hardware processor and configured to collect a plurality of resources or documents related to a particular topic from a plurality of online sources or documents, or content provider and extracting an information related to the particular topic from the plurality of resources or documents, through an algorithm and wherein a raw text, a plurality of words tagged with a position information and a plurality of images in a resource or document are extracted (at least at Figure 2 and [0126]-[0145], wherein a plurality of resource are ingested and processed, the words therein tagged with position information as well as images and meta data regarding these resources are extracted. More examples throughout); 
a parsing module loaded on the computing device and run on the hardware processor and configured to parse a the resource or document to extent and tag all words in the resource or document through an algorithm and wherein the extracted words are tagged with a position information and a formatting information (at least at Figure 3 and [0146]-[0150], wherein words are extracted and tagged with position and formation information using an algorithm); 
a Part-of-Speech (POS) tagging module loaded on the computing device and run on the hardware processor and configured to classify and tag the words extracted by the parsing module into parts of speech based on a combination of a rule based algorithm and a stochastic based algorithm (at least at Figure 5 and [0151], [0055], etc., wherein words are tagged with their parts of speech using a combination of rule and stochastic algorithms); 
a visual learning interface and data presentation module loaded on the computing device and run on the hardware processor and configured to create a plurality of knowledge maps with the extracted words and images, through an algorithm and wherein the plurality of knowledge maps are audio-visual knowledge maps, and wherein the plurality of knowledge maps comprises a text, an image, an audio and a 56video notes/nodes, and wherein the visual learning interface and data presentation module is further configured to receive a plurality of knowledge maps created by a plurality of experts on a subject matter, and wherein the visual learning interface and data presentation module is further configured to combine a plurality of knowledge maps created by a user with the plurality of knowledge maps created by the plurality of experts on the subject matter to create a gold standard map for a topic on the subject matter by using the visual learning interface and data presentation module (at least at Figure 6D, and [0156], [0030] wherein a knowledge map is created using the content. See also Figures 7 and 8 as described throughout. At least at [0030], [0093], etc., wherein the system collects a plurality of maps generated by users on the topic using the interfaces in Figures 7-8, among others. At least at [0030] and Figures 7-8, wherein experts create maps using the interface. At least at [0030], [0102], [0114], wherein the maps are combined to create a gold standard map); and 
a knowledge analysis module loaded on a computing device and run on the hardware processor and configured for assessing an understanding of the user in a subject matter by comparing a knowledge map created by the user with a knowledge map created by a teacher or an expert or a gold standard map by the visual learning interface and data presentation module (at least at [0115], [0152], [0155], [0166]-[0169], etc., wherein the student’s understanding is assessing by comparing their map with the gold standard map using the interface); 
wherein the Resource Ingestion and Preprocessing module comprises a content ingestion and pre-processing module configured to acquire the plurality of resources or documents and placing the acquired documents in a document corpora, and wherein the document corpora is categorized by a subject, a topic and a unit, and wherein the content ingestion and pre-processing module is further configured to perform a pre-processing operation on the collected resources or documents to determined a type or format of the collected resources or documents, and wherein the pre-processing operation includes a text processing operation, and audio processing operation and a video processing operation, and wherein the content ingestion and pre-processing module is further configured to extract a preset information related to the resource or document, and wherein the preset information includes a topic, a file size, an author, an owner, a date created and a date modified (at least at [0031], among others); and 
and wherein the parsing module is further configured to tag the words with a position information, and wherein the position information includes a paragraph number, a line number, a column number and a row number for the text, and wherein the position information includes an actual play time in minutes or seconds for a video, and wherein the parsing module is further configured to tag the words with a formatting information, and wherein the formatting information includes a font size, a font type, a font style, a section header and a numbered list, and wherein the parsing module is further configured to assign a document formatting weights for each word in the document based on the formatting information using a plurality of typographical analysis methods, and wherein the parsing module is further configured to calculate an intra-document semantic weight of a key-phrase or word in the document using a plurality of intra-document semantic analysis methods, and wherein the parsing module is further configured to calculate an inter-document semantic weight of the key-phrase or word based on a corpus acquired by analyzing a document corpus, and wherein the parsing module is further configured to combine the inter-document semantic weight and the intra-document semantic weight to create an aggregate semantic weight of the key-phrase or word in the document, and wherein the parsing module is further configured to update the aggregate semantic weight of the key-phrase or word based on the document formatting weights determined by the typographical analysis, and wherein the parsing module is further configured to collect and save the updated aggregate semantic weights for the words in the acquired or collected documents in a database (at least at [0032], [0042], among others).
In re Claim 9, Arvindam as applied to claim 8 discloses the claimed invention as shown above. Arvindam further discloses: wherein the Part-of-Speech (POS) tagging module is configured to execute a plurality of training and analyzing algorithms to classify the words extracted by the parsing module with the parts of speech, through an algorithm, and wherein the classification of the words is done based on a definition of the word and a context of the word in a phrase, a sentence, or a paragraph and wherein the words are tagged with Part of Speech (POS) tags and wherein the POS tags includes the nouns, the verbs and the adverbs 
In re Claim 10, Arvindam as applied to claim 8 discloses the claimed invention as shown above. Arvindam further discloses: wherein the visual learning interface and data presentation module is configured to present key-phrase, the words and the images extracted from a resource or document to the user in synchronization with a presentation of the resource, and wherein the visual learning interface and data presentation module is configured to allow the users to drag and drop the extracted keywords on to the knowledge map on a user device to create a plurality of nodes on the knowledge map, wherein the visual learning interface and data presentation module is configured to create a plurality of nodes on the knowledge map by dragging the key-phrases onto the map, wherein the visual learning interface and data presentation module is configured to edit a text on the node based on a user requirement or need, and wherein only the text is modified while a tagged data associated with the node is retained, and wherein 58the visual learning interface and data presentation module is configured to connect the plurality of nodes to each other using linking phrases, wherein the visual learning interface and data presentation module is configured to add a semantic information to each of the nodes, and wherein the visual learning interface and data presentation module is configured to establish a relation between the two nodes, and wherein the nodes are converted from a speech to a text and played back during a review mode, and wherein an audio node is created instead of an image node, or a text node and played back when the node is selected, and wherein a video node is created so that an external video is played when the node is selected, and wherein a video node is created so that an external video is played when the node is selected, and wherein a video node is created so that an external video is played when the node is selected, and wherein the images nodes, the drawing nodes and the equation nodes are created on the knowledge map, and wherein the constructed knowledge map is edited using the editing tools to change shapes, colors and link types, and wherein the constructed knowledge map is saved and retrieved at any time (at least at [0034], among others).
In re Claim 11, Arvindam as applied to claim 8 discloses the claimed invention as shown above. Arvindam further discloses: further comprises a map analysis module loaded on a computing device and configured to analyze a plurality of conceptual connections in the knowledge map, through an algorithm, and wherein the map analysis module is configured to acquire a map data of the user knowledge map, and wherein the map data comprises a plurality of concepts and a plurality of links between the plurality of concepts, and wherein the map analysis module is configured to generate a knowledge map automatically from a corpus of the existing maps for a topic, and wherein the map analysis module is configured to allow a teacher to create a knowledge map for comparison with the user created knowledge maps, and wherein the map analysis module is configured to estimate a semantic closeness of knowledge map created by the user to the teacher knowledge map created map created by the teacher and/or knowledge map generated from a corpus by using a plurality of template-based methods and statistical methods, and wherein the map analysis module is configured to extract and store a plurality of areas in the knowledge map created by the users to identify a portion that is difficult to comprehend or requires additional background information, and wherein the map analysis module is configured to forward the extracted information to the teacher for use in the follow-up classes or to redesign, re-purpose, or re-present a study material to the class, and wherein the map analysis module is configured to guide a user through a process of creating a knowledge map until the user 59completely grasps and constructs an accurate knowledge map of the topic, wherein the plurality of conceptual connections made by the user are analyzed to evaluate a conceptual understanding of a topic with respect to an expected semantic meaning of a connection to enable a teacher evaluate a user learning process even before conducting a test (at least at [0107], among others).
In re Claim 12, Arvindam as applied to claim 8 discloses the claimed invention as shown above. Arvindam further discloses: further comprises a platform for learning for children with special needs (at least at [0110], among others).
In re Claim 13, Arvindam as applied to claim 8 discloses the claimed invention as shown above. Arvindam further discloses: wherein further comprises a platform for searching knowledge in the form of interactive audio-visual knowledge maps (at least at [0122], among others).
In re Claim 14, Arvindam as applied to claim 8 discloses the claimed invention as shown above. Arvindam further discloses: wherein the visual learning interface and data presentation module is configured to highlight the key-phrases in the knowledge maps in conjugation with audio to anchor concepts in a user memory to help recall and learning (at least at [0123], among others).
In re Claim 15, Arvindam as applied to claim 8 discloses the claimed invention as shown above. Arvindam further discloses: further comprises an ontology/dataset processing module configured to generate an ontology/dataset for a specified category and to map a data on a newly received resource to the already created ontology/dataset (at least at [0109], among others).





































Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715